Case 8:18-cv-00891-PWG Document 129 Filed 06/17/19 Page 1 of 4
Case 8:18-cv-00891-PWG Document 128 Filed 06/14/19 Page 1 of 4

919 THIRD AVENUE NEW YORK NEW YORK 10022-3908 JENNERGBLOCK ue

Jeremy M. Creelan
June 14, 2019 Tel +1 212 891 1678
jereelan@jenner.com

Via CM/ECF
The Honorable Timothy J. Sullivan

United States Magistrate Judge

United States Courthouse
6500 Cherrywood Lane
Greenbelt, Maryland 20770

Re: NAACP, et al. v. Bureau of the Census, et al., No. 8:18-cv-0891 (D. Md.)
Dear Judge Sullivan:

The parties to the above-captioned matter submit this joint status report pursuant to Your
Honor’s instructions in the telephone conference held on June 10, 2019 and this Court’s order
(ECF 125). Counsel for the parties met and conferred regarding Plaintiffs’ requests for
production 3 and 6. The parties have reached agreement, described below, and believe that
appointment of a special master is not necessary at this time.

|. Subject to Plaintiffs’ reservation of their right to seek additional documents, Plaintiffs agree
to narrow their consolidated RFPs 3 and 6 to searches of email (including attachments), and
leave aside for the time being any shared drives.

2. The Government agrees to run the further revised search terms below first on Taylor's email
files and then on the remaining email files of the other key custodians. These terms have

been narrowed further to reduce the number of hits.

3. The Government agrees to produce the responsive non-privileged documents from the Taylor
searches and a privilege log by June 28.

4. The Government agrees to produce the responsive non-privileged documents from the
remaining key custodian email searches and a privilege log by July 8.

Revised / Consolidated Search Terms as of June 14 (Request Nos. 3 & 6):

Documents dated October |, 2016 to the present that analyze or assess the impact of changes to
funding for (1) the 2020 Census Integrated Partnership and Communications Program; (2) field

owd

USMY
Sune | 4, 2014
Case 8:18-cv-00891-PWG Document 129 Filed 06/17/19 Page 2 of 4
Case 8:18-cv-00891-PWG Document128 Filed 06/14/19 Page 2 of 4

operations (specifically Non-Response Follow-Up, in-field address canvassing, and Area Census
Offices); and (3) contingencies. Documents responsive to this requests may contain the
following search terms:

e ("Chang!" or "update" or "revis!") and (“hire” or “hiring” or “employ” or “employing” or
“cost” or “budget” or “fund!” or “appropriat!”) within 4 words of “partnership assistant”

e ("Chang!" or "update" or "revis!") and ( “hire” or “hiring” or “employ” or “employing”
or “cost” or “budget” or “fund!” or “appropriat!”) within 4 words of “partnership
specialist”

e “hire” or “hiring” or “employ” or “employing” within 4 words of “enumerator”

e —lister” within 4 words of (“cost” or “budget” or “fund!” or “appropriat!” ) and ("chang!"
or "update" or "revis!")

e “Integrated Partnership and Communication” within 4 words of (“cost” or “budget” or
“estimate” or “fund!” or “appropriate!”) and ("Chang!" or "update" or "revis!")

e “IPC” within 4 words of (“cost” or “budget” or “estimate” or “fund!” or “appropriate!”)
and ("chang!" or "update" or "revis!")

e “2020 Census Integrated Communications Campaign” within 4 words of (“cost” or
“budget” or “estimate” or “fund!” or “appropriate!”) and ("chang!" or "update" or
"revis!")

¢ “nonresponse followup” within 3 words of “(“cost™ or “budget” or “estimate” or “fund!”
or “appropriate!”) and ("chang!" or "update" or "revis!")

e “NRFU” within 3 words of (“cost” or “budget” or.“estimate” or “fund!” or
“appropriate!””) and ("chang!" or "update" or “revis!")

e “address canvassing” within 3 words of (“cost” or “budget” or “estimate” or “fund!” or
“appropriate!”) and ("chang!" or "update" or "revis!")

e¢ “contingency” or “contingencies” within 3 words of (“cost” or “budget” or “estimate” or
“fund!” or “appropriate!”) and ("chang!" or "update" or "revis!")
Case 8:18-cv-00891-PWG Document 129 Filed 06/17/19 Page 3 of 4
Case 8:18-cv-00891-PWG Document128 Filed 06/14/19 Page 3 of 4

Respectfully submitted,

Rachel Brown,' Law Student Intern
Casey Gilfoil, Law Student Intern
Daniel Ki, Law Student Intern
Nikita Lalwani, Law Student Intern
Joseph Schottenfeld, Law Student Intern
Joshua Zoffer, Law Student Intern
Renee Burbank *

Michael J. Wishnie (Bar No. 20350)
Rule of Law Clinic

Yale Law School 2

127 Wall Street

New Haven, CT 06511

Tel: (203) 436-4780
michael.wishniey@|sclinics.org
Counsel/or all Plaintiffs

 

/s/ Jeremy M. Creelan

Jeremy M. Creelan, pro hac vice
Susan J. Kohlmann, pro hac vice
Jacob D. Alderdice, pro hac vice
Jenner & Block LLP

919 Third Avenue

New York, NY 10022-3908
Counsel for all Plaintiffs

Anson C, Asaka (Bar No. 20456)

National Association for the Advancement of
Colored People, Inc.

4805 Mt. Hope Drive

Baltimore, MD 21215

Tel: (410) 580-5797

Fax: (410) 358-9350

Counsel for Plaintiffs NAACP and Prince
George's County NAACP Branch

Benjamin D. Alter, pro hac vice

National Association for the Advancement of
Colored People, Inc.

50 Broadway, 31st Floor,

New York, NY 10004

Tel: (212) 626-6412

Fax: (212) 248-5250

Counsel for Plaintiffs NAACP and Prince
George's County NAACP Branch

JOSEPH H. HUNT
Assistant Attorney General

JAMES M. BURNHAM
Deputy Assistant Attorney General

JOHN R. GRIFFITHS
Director, Federal Programs Branch

' Law student interns. Petition to practice forthcoming.

* Application for D. Md. admission pending.

5 This letter does not purport to state the views of Yale Law School. if any.
Case 8:18-cv-00891-PWG Document 129 Filed 06/17/19 Page 4 of 4
Case 8:18-cv-00891-PWG Document128 Filed 06/14/19 Page 4 of 4

JOSHUA E. GARDNER
Special Counsel, Federal Programs Branch

/s/ Christopher M. Lynch

STEPHEN EHRLICH

CHRISTOPHER M. LYNCH

Trial Attorneys

United States Department of Justice
Civil Division, Federal Programs Branch
1100 L Street, N.W.

Washington, DC 20005

Tel.: (202) 305-9803

Email: stephen.ehrlich@usdoj.gov

Counsel for Defendants
